Citation Nr: 0023403	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO. 95-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
period from December 16, 1992, through July 7, 1997, for 
lumbosacral strain with degenerative disc (DDD) and joint 
(DJD) disease.

2.  Entitlement to a rating in excess of 20 percent for the 
period from July 8, 1997, through April 10, 2000, for 
lumbosacral strain with DDD and DJD.

3.  Entitlement to a current evaluation in excess of 40 
percent for lumbosacral strain with DDD and DJD.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs




INTRODUCTION

The veteran had active service from May 1960 to July 1964.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  At that time, the RO established 
service connection and assigned a 10 percent disability 
evaluation lumbosacral strain, effective December 16, 1992. 

This case was before the Board in February 1997, at which 
time the issue of an effective date earlier than December 16, 
1992, for the grant of service connection for a low back 
disorder was denied and the issue of a higher evaluation for 
the service-connected lumbosacral strain was remanded.  

In a rating decision dated in June 2000, the rating for 
lumbosacral strain with DDD and DJD was increased from 10 
percent to 20 percent, effective July 8, 1997, and from 20 
percent to 40 percent, effective April 11, 2000.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Since higher evaluations are feasible under different 
diagnostic codes (DC) at different times during the relevant 
time periods, the veteran's appeal remains pending.  

The RO completed the development requested in the Board's 
February 1997 remand to the extent possible, and the case is 
again before the Board for final appellate review.  The Board 
is obligated by law to ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In various communications, including a July 1997 written 
statement, the veteran has contended that he is unable to 
work due to service-connected disability.  The RO has not yet 
developed or adjudicated a claim for a total disability 
rating based on individual unemployability (TDIU).  This 
issue will, therefore, be referred to the RO for appropriate 
action.  See Colayong v. West, 12 Vet. App. 524 (1999) 
(schedular rating claims are not inextricably intertwined 
with TDIU claims); see also Norris v. West, 12 Vet. App. 413 
(1999) (if the veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16 and there is evidence of 
service-connected unemployability, the record raises a claim 
for total disability based on individual unemployability).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal pertaining to the back has been 
requested or obtained.

2.  From December 16, 1992, the veteran's lumbosacral strain 
has been manifested by muscle spasm.  

3.  From December 16, 1992, through April 10, 2000, the 
veteran's service-connected low back disability was 
manifested by no more than moderate limitation of motion with 
pain productive of moderate disability, including from DDD, 
but without objective evidence of listing of the spine, 
abnormal mobility on forced motion, or positive Goldthwait's 
sign.

4.  As of April 11, 2000, pronounced intervertebral disc 
syndrome has not been demonstrated, with persistent symptoms 
compatible with sciatic neuropathy, absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc with intermittent relief not being shown.


CONCLUSIONS OF LAW

1.  For the period from December 16, 1992, through July 7, 
1997, the criteria for an evaluation of 20 percent for 
lumbosacral strain with DDD and DJD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5295 (1999).

2.  Prior to April 11, 2000, the criteria for an evaluation 
in excess of 20 percent for lumbosacral strain with DDD and 
DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5292, 5293, 5295 (1999).

3.  The criteria for a current evaluation in excess of 40 
percent for lumbosacral strain with DDD and DJD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records dated in October 1960 show that the veteran 
was treated for low back pain.  Lumbosacral strain was noted.  
Lumbosacral sprain was described as mild in November 1960.  
In November 1960, the veteran stated that his back pain was 
the same, but it now radiated down both legs.  Examination 
was unremarkable except for muscle spasm of the paravertebral 
muscles in the lumbosacral area.  At the time of the 
veteran's service separation examination in June 1964, there 
were no pertinent findings.  

On VA examination in July 1969, the pertinent diagnosis was 
history of recurrent low backaches with no objective clinical 
or x-ray findings.  A private medical statement dated in 
December 1973 indicates that the veteran then had low back 
pain, aggravated by weight bearing and motion, with radiation 
into both hips but without neurologic findings.  

Private medical records dated in 1986 and 1987 show that the 
veteran was treated for low back pain.  Laboratory testing 
revealed DJD and DDD.  

A private medical statement dated in December 1992 indicates 
that he provided the veteran with a physical related to a 
security job.  On examination, the veteran had severe 
problems with range of motion and was very tender, with 
muscle spasm.  Straight leg raising testing was negative.  An 
x-ray in that month showed bilateral L5 pars intra-articular 
fractures.

Private examination of the low back in January 1993 revealed 
that forward flexion of the low back was to 50 degrees, with 
fingertips reaching 15 inches from the floor.  The spine was 
noted to extend 30/5 degrees with some muscle tenderness.  
Side-to-side movement was 20/2 degrees to the right and 40/15 
degrees to the left, with paraspinal spinal tightness and 
guarding.  Rotation was 35/10 degrees to the right and 25/5 
degrees to the left.  There was no visible or palpable 
paravertebral muscle spasm, and the paravertebral musculature 
relaxed appropriately with the exception of motions as 
described.  There was no sciatic nerve; the sciatic notch on 
the right was sensitive but there was no radiation.  On 
neurological examination, knee and ankle jerks were 
symmetrical.  

The veteran presented testimony at a hearing on the issue of 
service connection for a back disability in November 1993.  
When the veteran was questioned about his current symptoms, 
he responded that he lived in pain.  Whether he was reclining 
or sitting, the pain, which ran down his left leg, persisted.  
Any lifting or chores around the house caused pain.  He 
stated that the pain level with radiation had increased.  
Hearing transcript (T.), 14.  The veteran testified that he 
lived with the pain and was still able to do certain 
activities, such as fishing or walking.  

A letter dated in May 1994 from JJD, MD, indicates that the 
veteran underwent a magnetic resonance imaging (MRI) of the 
lumbar spine in May 1994.  Testing showed degenerative 
changes at L4-5 with some bulging of the disc and loss of 
signal at L3-4, L4-5, and L5-S1.  There were some mild 
degenerative changes of the lower level facet joints; no 
impingement upon the nerve roots or thecal sac was shown.  

During VA orthopedic examination in July 1994, the veteran 
reported daily chronic low back pain.  Physical examination 
showed no spasm.  Forward flexion of the low back was to 85 
degrees; extension was to 30 degrees; bending to the right 
was to 25 degrees and bending to the left was to 35 degrees, 
at which time he had pain.  Deep tendon reflexes were equal 
and active.  The diagnoses were chronic back pain in the 
lower back area, documented injury to the lower back in a 
trampoline accident in the 1960's and low back pain in 2 
industrial accidents, one of which implied that there was a 
disc injury of significance.  

Private treatment records, including those associated with 
the veteran's Worker's Compensation claim, dated in 1992 to 
1996 are of record.  In 1992, the veteran was treated for 
subluxation of the spine.  The veteran's low back was still 
bothering him in September 1995.  In April 1996, it was noted 
that there was constant paraspinal tightness of the low back.  
In June 1996, low back pain was noted as 70 percent 
decreased.   

The veteran was afforded a VA examination for evaluation of 
the spine on July 8, 1997.  The examiner noted that the 
veteran's claims file was reviewed.  The veteran stated that 
his back hurt all the time, and there was some tendency for 
radiation to the left hip area and down the posterior aspect 
of the right leg.  His symptoms were aggravated by prolonged 
sitting, standing, lifting and bending.  

On physical examination, the veteran did not seem to be in 
pain.  Leg raise was positive at 90 degrees on the right.  
Reflexes were intact, and there was no muscle weakness.  
Movements of the back were painful.  Forward flexion was to 
80 degrees; backward extension was to 25 degrees.  Both 
motions were with pain.  Sacrospinalis muscle spasm was 
present.  Lateral flexion of the back was about 35 degrees 
and rotation was to 30 degrees.  The examiner did not see any 
indication of weakened movement, excessive fatigability or 
incoordination.  No muscular weakness was detected.  The 
examiner's impression was that there was not any question 
that the veteran had a rather severe lower back injury while 
in the service in 1960, with continued back problems since.  
X-rays revealed extensive disc degeneration and degenerative 
changes, which accounted for the present symptomatology.  

The veteran was afforded a VA orthopedic examination on April 
11, 2000.  The examiner stated that the claims file was 
reviewed.  The veteran stated that his back pain was 
constant, both day and night.  Over the past few years, he 
had some right leg numbness to the posterior thigh and into 
the calf, as far as the heel.  He was able to walk several 
miles with no symptoms of spinal stenosis.  Any lifting, 
twisting, or turning of the back was associated with 
increased pain.  His present treatment included cold packs to 
his low back, which helped.  Herbal medicines also reportedly 
helped.  

On physical examination, the veteran stated that sitting in 
the chair increased his back pain.  He was observed to have 
no difficulty getting out of the chair and no difficulty 
walking.  Forward flexion of the low back was to 30-35 
degrees.  With fingertips to about the knee level, he got 
increased low back pain.  Back extension was to 10-15 degrees 
maximum and was associated with increased low back pain.  
Lateral flexion was to about 10-15 degrees on each side, 
again associated with increased low back pain.  Rotation was 
about 50 degrees on the left and 45 degrees with mild 
increased low back pain with extremes of rotation.  There was 
no sciatic notch tenderness, gluteal atrophy, or numbness on 
light touch over the buttocks.  The veteran indicated that 
there was mild numbness on the back of the upper right thigh 
and right calf, going down to about the ankle level, as 
compared to the left.  Reflexes were hyperreflexic, both 
upper and lower.  

The examiner's impressions were chronic low back pain, 
secondary to DDD; spondylolysis at L5 from computed tomogram 
(CT) in 1986, rule out spondylolisthesis; and hyperreflexic 
reflexes in the upper and lower extremities, etiology 
unknown.  X-rays of April 2000 were interpreted to show 
moderate to severe DDD and degenerative facet disease 
(arthritis) at L4-5 and L5-S1.  

Pertinent Laws and Regulations-Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  When a well-grounded 
claim has been submitted, VA has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The Board notes that in the instant case, 
there is no indication that there are additional records 
which have not been obtained and which would be pertinent to 
the present claims.  The veteran has been afforded several VA 
examinations during the pendency of his appeal.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did specifically assign 
staged ratings since the grant of service connection.  
Therefore, the Board will address the issue on appeal in 
terms of the various periods in which different ratings are 
assigned.    

The veteran's service-connected disability of the lumbar 
spine is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292.  Diagnostic Code 5010 applies to 
traumatic arthritis and provides that such is evaluated under 
the criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5003 for 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis is to be rated on the basis of 
limitation of motion of the affected joint under the 
appropriate diagnostic code for the specific joint or joints 
involved.  

Limitation of motion of the lumbar spine is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Slight 
limitation is evaluated as 10 percent disabling; moderate 
limitation is evaluated as 20 percent disabling and severe 
limitation is evaluated as 40 percent disabling.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Under that code, a zero 
percent evaluation is applied to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
A 20 percent evaluation is for moderate symptoms and 
recurring attacks.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  The Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.

VA's Office of the General Counsel issued a precedent opinion 
that mandates consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45 in conjunction with disabilities evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, holding that 
such diagnostic code was in part predicated on limitation of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997).  See also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Analysis

December 16, 1992 through July 7, 1997

As noted above, lumbosacral strain may be rated as 20 percent 
disabling with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position.  
In the instant case, the veteran's private doctor indicated 
that the veteran had muscle spasm in December 1992.  Four 
years later, private therapy records showed continued 
paraspinal tightness.  This evidence is supportive that the 
veteran had manifestations that met the criteria for a 20 
percent rating.  

The Board also notes that other medical records do not show 
the presence of muscle spasm (January 1993 and July 1994 
medical reports).  The evidence during this timeframe 
otherwise reveals some impairment of lateral motion but not 
"loss."  This evidence does not support the veteran's claim.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based 
on the relevant evidence, the Board finds that the facts for 
and against the claim are in relative equipoise.  In such 
situations, the benefit of the doubt is afforded the veteran.  
Given the documentation of muscle spasm in the record (which 
is again confirmed in later records) and its effect on 
motion, the Board finds that a 20 percent evaluation for 
lumbosacral strain is appropriate for the period from 
December 16, 1992 through July 7, 1997.     


A rating greater than 20 percent prior to April 11, 2000

To warrant assignment of a 40 percent evaluation under DC 
5295, the evidence would need to show that the veteran 
suffers from severe symptoms of lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  During the pendency of the appeal, including at the 
time of examination in July 1997, however, there was no 
objective evidence of such manifestations as listing of the 
spine, positive Goldthwait's sign, or abnormal mobility on 
forced motion.  Due to the lack of findings pertinent to the 
criteria for a higher, 40 percent rating, under Diagnostic 
Code 5295, the Board cannot find that an increased rating is 
warranted on this basis for the relevant timeframe.  

Here the Board notes the veteran's complaints of pain and 
additional function loss due to such pain.  The veteran's 
service-connected low back disability is also rated as 
arthritis; as such, consideration of Diagnostic Code 5292 
based on limitation of motion is warranted.  Moreover, the 
claimant's painful motion may add to the actual limitation of 
motion so as to warrant a rating under the appropriate 
diagnostic code.  VAOPGCPREC 9-98 (August 14, 1998).  Severe 
limitation of motion of the lumbar spine is evaluated as 40 
percent disabling under DC 5292.

Initially, the Board notes that a private examiner in 
December 1992 documented that the veteran had severe problems 
with range of motion.  However, this examiner did not set 
forth the degrees of motion nor was a medical report provided 
to confirm the description.  Thus, the Board finds this 
conclusion to be of lower probative value than the evidence 
described below which articulated the degrees of motion, 
along with other observations pertinent to movement.  

At the time of the veteran's VA examination in January 1993, 
the veteran was able to reach within 15 inches from the 
floor.  Better forward flexion was demonstrated on VA 
examination in July 1994.  It wasn't until the extremes of 
demonstrated motion in July 1994 that pain was revealed.  
When the veteran was examined in July 1997, his range of 
motion was consistent with prior examination in 1994.  The 
examiner did note that some motions were with pain.  However, 
these and previous findings do not demonstrate a "severe" 
limitation of motion.  

In general, the "actual" range of motion in degrees as 
demonstrated by the veteran on various examinations up to 
July 1997 is not shown to be more than moderate.  Further, in 
assessing objective pathology to account for painful motion, 
the examiner in 1997 recounted that there was no indication 
of weakened movement, excessive fatigability, muscle weakness 
or incoordination.  The Board is aware of the veteran's 
reports of pain and how it affects his activities.  These 
statements are outweighed by the numerous medical reports in 
the record.  In the absence of medical findings described 
above, the Board does not conclude that severe limitation of 
motion was demonstrated prior to April 11, 2000.  

Consideration may also be given to DC 5293 for a higher 
rating.  Assignment of a 40 percent evaluation under 
Diagnostic Code 5293 contemplates severe symptoms and 
recurring attacks of intervertebral disc syndrome, 
characterized by pain, spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with intermittent relief.  In this case, there is no 
objective evidence of lower extremity radiculopathy and the 
veteran consistently had normal straight leg raising testing, 
without evidence of neurologic abnormalities.  Additionally, 
ankle jerks are shown to be present, rather than the 
requisite absence of this function.  No other neurological 
impairment is documented.  Consequently, such findings are 
not indicative of severe disability due to intervertebral 
disc syndrome.

Here again the Board notes the veteran's complaints of pain 
and additional function loss due to such pain; however, the 
VA examiners have not noted factors such as atrophy, wasting, 
or extremity weakness.  The 1997 examiner indicated that 
there was no weakened movement, excessive fatigability, 
muscle weakness or incoordination.  No examiner noted 
objective evidence of more than moderate disability from DDD 
or additional functional impairment due to pain to warrant 
assignment of an increased evaluation by application of the 
factors of 38 C.F.R. §§ 4.40, 4.45, 4.59.  VAOPGCPREC 36-97 
(December 12, 1997).  As such, an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 is not warranted.

In sum, the record does not provide a basis for a rating 
higher than 20 percent prior to April 11, 2000, under the 
various applicable DCs.

A rating higher than 40 percent from April 11, 2000

A 40 percent rating is the highest schedular rating available 
under Diagnostic Codes 5292 and 5295.  However, a higher 
evaluation is possible under Diagnostic Code 5293 for 
intervertebral disc syndrome (DDD).  Although x-rays have 
demonstrated extensive disc disease, the clinical evidence is 
not demonstrative of pronounced symptoms such as to warrant a 
60 percent rating.  For example, despite the veteran's 
complaints and testimony, objective testing for radicular 
symptoms or neurologic dysfunction has been essentially 
negative.  As noted in the discussion above, neurological 
impairment at the site of the diseased discs is not 
demonstrated by absent ankle jerks, for example.  On 
examination in April 2000, no abnormalities again were 
identified in light of the absence of sciatic notch 
tenderness, atrophy or absent ankle jerks.  At most, some 
slight numbness was present.  These manifestations do not 
justify a finding that pronounced disc syndrome is 
demonstrated so as to warrant a 60 percent rating under DC 
5293.  

Further, there is no evidence that attacks from disc problems 
recur with little intermittent relief.  Rather, the pain for 
which the veteran is regularly treated has been described by 
him as responding to cold packs or medicines.  Thus, the 
Board does not find that a 60 percent rating is in order 
under Diagnostic Code 5293.  

Again, the Board recognizes that Diagnostic Code 5293, which 
does not expressly refer to limitation of motion, has been 
held to involve limitation of range of motion. VA O.G.C. 
Prec. 36-97 (December 12, 1997).  As such, the claimant's 
painful motion may add to the actual limitation of motion so 
as to warrant a [higher] rating   VAOPGCPREC 9-98 (August 14, 
1998).  The Board does not find that a 60 percent rating is 
supported by the evidence, even considering the effects on 
pain.  Rather, there is an absence of the expected effects of 
painful motion on objective examination that would support an 
increased rating.  In April 2000, the examiner stated that 
there was no atrophy, for example.  Given the lack of 
objective findings, the Board finds that a rating greater 
than 40 percent is not warranted.    

Other considerations  

In December 1992, x-ray findings referred to fractures.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 provides that 
residuals of a vertebral fracture warrant a 
100 percent rating with cord involvement, when the veteran is 
bedridden or requires long leg braces.  With lesser 
involvements, the residuals are to be rated for limited 
motion, nerve paralysis.  Without cord involvement but with 
abnormal mobility requiring neck brace (jury mast), a 60 
percent rating is provided.  In other cases, rating is in 
accordance with definite limited motion or muscle spasm, 
adding 
10 percent for demonstrable deformity of the vertebral body.  
The Board does not find that this DC is applicable, however.  
Subsequent to 1992, x-rays, other testing, or clinical 
findings do not demonstrate a fracture or residuals thereof.  
In the absence of medical evidence that shows that the 
veteran has such service-related disability, consideration of 
DC 5285 is not in order.     

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Under Diagnostic Code 5010-5003, arthritis is to 
be rated according to limitation of motion of the body part 
affected.  In this case, the disability at issue is already 
rated based on Diagnostic Code 5295 that specifically 
considers limitation of motion, particularly forward bending 
and loss of lateral motion.  DC 5292 contains the criteria 
for limitation of motion.  Diagnostic Code 5293, which does 
not expressly refer to limitation of motion, has been held to 
involve limitation of range of motion. VA O.G.C. Prec. 36-97 
(December 12, 1997).  Since a separate rating must be based 
upon additional disability, to assign a separate rating for 
the veteran's low back disorders would violate the 
regulations prohibiting the pyramiding of various diagnoses 
of the same disability.  38 C.F.R. § 4.14 (1999); see VA 
O.G.C. Prec. 23-97; see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (a separate rating may be granted for a 
"distinct and separate" disability' that is, "when none of 
the symptomatology...is duplicative...or overlapping.").

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (1999).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(1999).  

The Board recognizes the statements submitted by the veteran 
that he has been unable to work, thereby raising the 
possibility of an extraschedular rating as a result of marked 
interference with employment.  With respect to this claim, 
the Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance. 

In this case, the veteran was provided with the text of the 
criteria for an extraschedular rating in the supplemental 
statement of the case of June 2000.  The RO chose not to 
refer the veteran's claim for an extraschedular rating.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the veteran's low back 
disability is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of his service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment. 

There is no documentation in the record that the veteran's 
only service-connected disorder, the lumbosacral strain, 
presents such an unusual disability picture that the regular 
rating criteria are precluded.  Rather, the symptoms and 
complaints described fall squarely with what is reflected in 
the rating criteria.  What the veteran has not shown in this 
case is that his lumbar disability, in and of itself, results 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.    

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
lumbosacral strain with DDD and DJD.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

ORDER

A 20 percent evaluation for lumbosacral strain with DDD and 
DJD for the period from December 16, 1992, through July 7, 
1997, is granted, subject to the regulations governing the 
payment of monetary benefits.

An evaluation in excess of 20 percent prior to April 11, 
2000, for lumbosacral strain with DDD and DJD is denied.

A current evaluation in excess of 40 percent for lumbosacral 
strain with DDD and DJD is denied.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 


